         Case 1:16-cv-01534-JEB Document 413 Filed 04/15/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
                                                   Case No. 1:16-cv-1534-JEB
                                                   (and Consolidated Case Nos. 16-cv-1796
                     Plaintiff,
                                                   and 17-cv-267)
and
                                                   MOTION FOR ADMISSION OF
                                                   ATTORNEY PRO HAC VICE
CHEYENNE RIVER SIOUX TRIBE,

                     Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                     Defendant-Cross
                     Defendant,

and

DAKOTA ACCESS, LLC,

                     Defendant-Intervenor-
                     Cross Claimant.



       Pursuant to Civil Local Rule 83.2(d), Intervenor Cheyenne River Sioux Tribe moves for

the admission and appearance of attorney Tracey A. Zephier pro hac vice in the above-entitled

action. This Motion is supported by the Tracey A. Zephier filed herewith. As set forth in Ms.

Zephier’s declaration, she is admitted and an active member in good standing in the following

courts and bars: South Dakota State Bar, Cheyenne River Sioux Tribal Court, Standing Rock Sioux

Tribal Court, Oglala Sioux Tribal Court, United States District Court for the District of South

Dakota, and the United States Federal Court of Claims. This Motion is supported and signed by

Nicole E. Ducheneaux, an active and sponsoring member of the Bar of this Court.
        Case 1:16-cv-01534-JEB Document 413 Filed 04/15/19 Page 2 of 3



Dated: April 15, 2019               Respectfully submitted,

                                    /s/ Nicole E. Ducheneaux
                                    Big Fire Law & Policy Group LLP
                                    1404 South Fort Crook Road
                                    Bellevue, NE 68005
                                    Telephone: (531) 466-8725
                                    Facsimile: (531) 466-8792
                                    Email: nducheneaux@bigfirelaw.com
         Case 1:16-cv-01534-JEB Document 413 Filed 04/15/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed the foregoing Motion for

Admission of Attorney Pro Hac Vice with the Clerk of the Court using the CM/ECF system,

which will send notification of this filing to the attorneys of record and all registered participants.



                                               /s/ Nicole Ducheneaux
        Case 1:16-cv-01534-JEB Document 413-1 Filed 04/15/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

      STANDING ROCK SIOUX TRIBE,
                                                             Case No. 1:16-cv-1534-JEB
                                 Plaintiff,            (and Consolidated Case Nos. 16-cv-1796
                                                                   and 17-cv-267)
                        and
                                                         DECLARATION OF TRACEY A.
     CHEYENNE RIVER SIOUX TRIBE,                       ZEPHIER IN SUPPORT OF MOTION
                                                          TO APPEAR PRO HAC VICE
                           Plaintiff-Intervenor,
                            v.

    U.S. ARMY CORPS OF ENGINEERS,

                              Defendant-Cross
                                Defendant,

                        and

              DAKOTA ACCESS, LLC,

                         Defendant-Intervenor-
                           Cross Claimant.


       I, Tracey A. Zephier, hereby declare:

       1.       My name, office address, telephone and facsimile numbers, and email address are

as follows:

                Tracey A. Zephier
                Cheyenne River Sioux Tribe
                Office of the Attorney General
                P.O. Box 590
                Eagle Butte, SD 57625
                Telephone: (605) 964-6686
                Facisimile (605) 964-1160
                Email: crstag@protonmail.com

       2.       I have been admitted to the following courts and bars:

                a.     South Dakota State Bar
                b.     Cheyenne River Sioux Tribal Court

                                                   1
       Case 1:16-cv-01534-JEB Document 413-1 Filed 04/15/19 Page 2 of 2



              c.      Standing Rock Sioux Tribal Court
              d.      Oglala Sioux Tribal Court
              e.      United States District Court- District of South Dakota
              f.      United States Federal Court of Claims

       3.     I have never been disciplined by any bar.

       5.     I am currently in good standing with all states, courts, and bars in which I am

admitted.

       6.     I have not been admitted pro hac vice in this Court within the last two years.

       7.     I do not practice law from an office located in the District of Columbia.

       8.     I am not a member of the D.C. Bar nor do I have an application for membership

pending.



       I declare under penalty of perjury that the foregoing is true and correct.



       Executed this 15th day of April 2019




                                                     Tracey A. Zephier
                                                     Cheyenne River Sioux Tribe
                                                     Office of the Attorney General
                                                     P.O. Box 590
                                                     Eagle Butte, SD 57625
                                                     Telephone: (605) 964-6686
                                                     Facisimile (605) 964-1160
                                                     Email: crstag@protonmail.com




                                                 2
        Case 1:16-cv-01534-JEB Document 413-2 Filed 04/15/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

      STANDING ROCK SIOUX TRIBE,
                                                           Case No. 1:16-cv-1534-JEB
                                                     (and Consolidated Case Nos. 16-cv-1796
                               Plaintiff,
                                                                 and 17-cv-267)
                      and
                                                      [PROPOSED] ORDER GRANTING
                                                        MOTION FOR ADMISSION OF
     CHEYENNE RIVER SIOUX TRIBE,
                                                         ATTORNEY PRO HAC VICE
                         Plaintiff-Intervenor,
                          v.

    U.S. ARMY CORPS OF ENGINEERS,

                            Defendant-Cross
                              Defendant,

                      and

           DAKOTA ACCESS, LLC,

                        Defendant-Intervenor-
                          Cross Claimant.



       The Court has reviewed the Plaintiff- Intervenor Cheyenne River Sioux Tribe’s motion for

admission of attorney Tracey A. Zephier pro hac vice. Upon consideration of that motion, the

Court grants attorney Tracey A. Zephier pro hac vice admission to the Court.

       IT IS SO ORDERED.



       Dated:
                                                   United States District Court Judge
